DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This action is in response to the applicant’s amendment received 03/03/2021. The amendments made to claim 1 do not place the application in condition for allowance for the reasons set forth below. Claims 1-16 are ending.
Response to Arguments
Applicant’s arguments filed 03/03/2021 with respect to the 102(b) rejections of claim 1 have been fully considered and are persuasive. Examiner agrees Denison fails to disclose a first recovery configuration in which the first ellipse segment and the second ellipse segment are parallel and the open end of the first filter portion and the open end of the second filter portion are opposed as now required by amended claim 1. Therefore, the 102(b) rejection of claim 1 by Denison et al. has been withdrawn. Examiner also agrees Bates fails to disclose the hinged frame is configured to conform to a wall of an aorta in a vicinity of and spanning ostia of a brachiocephalic artery and a left common carotid artery in the deployed configuration as recited in amended claim 1. Therefore, the 102(b) rejection of claim 1 by Bates et al. has been withdrawn.
There are no arguments with respect to the obviousness double patenting rejections of claim 1 by U.S. Patent No. 8,974,489 and U.S. Patent No. 10,130,458. Therefore, the rejection is still deemed proper and has been maintained below.
Drawings
The drawings are objected to because the locking mechanism in Figures 6 and 7 does not contain a reference character.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 50 and 102. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: the described “locking mechanism” with reference to Figures 6 and 7 does not contain a reference character. Appropriate correction is required.
Claim Objections
Claims 11-13 are objected to because of the following informalities:  typographical errors. The phrase “at least some plurality of the pluralities of openings” plurality of openings.” Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites a “first ellipse segment and a second ellipse segment.” At the time the application was filed, Applicant disclosed that the frame may be generally circular, semi-circular, oval, round, or rectangular. However, Applicant failed to disclose the frame may be “ellipse.” Therefore, the limitation is considered new matter.
Claim 1 further recites a first ellipse segment and a second ellipse segment “joined along a common cord,” claim 2 recites an elongate delivery member attached to cord,” and claim 8 recites wherein the first ellipse segment of the hinged frame and the second ellipse segment of the hinged frame are adapted to fold toward each other “along the common cord” to attain the first recovery configuration. At the time the application was filed, Applicant disclosed that the frame includes a common hinge or joint. However, Applicant failed to disclose any “cord” at the time the application was filed. Therefore, the limitations are considered new matter.
Claim 1 also recites that in the delivery configuration and in the second recovery configuration “at least a portion of the hinged frame is contained within the sheath,” which includes less than the entirety of the hinged frame being contained within the sheath in the delivery configuration and in the second recovery configuration. At the time the application was filed, Applicant disclosed the device is encapsulated by the sheath for delivery into the aortic arch (delivery configuration) and is encapsulated by the sheath prior to removal from the aortic arch (second recovery configuration). However, Applicant failed to disclose the sheath may contain less than the entirety of the device in the delivery configuration and in the second recovery configuration. Therefore, the limitation is considered new matter.
Claim 1 further recites that the hinged frame is “configured to conform to a wall of an aorta,” which indicates the frame is configured to adjust its shape to the wall of the aorta. Although Applicant disclosed in the original specification that the hinged frame is configured to “fit against” a wall of an aorta, Applicant failed to disclose that the hinged frame is configured to “conform” to a wall of an aorta. Therefore, the limitation is considered new matter. 

Claim 15 recites “wherein when the hinged frame is in the first recovery configuration the first filter portion and the second filter portion define a substantially sealed volume.” At the time the application was filed, Applicant failed to disclose the first “filter portion and the second filter portion define a substantially sealed volume.” Therefore, the limitation is considered new matter.
Claim 16 recites “as the embolic filter device transitions from the first recovery configuration to the second recovery configuration, the first ellipse segment and the second ellipse segment enter the sheath simultaneously.” At the time the application was filed, Applicant failed to disclose whether the first ellipse segment and the second ellipse segment enter the sheath simultaneously when transitioning from the first recovery configuration to the second recovery configuration. Therefore, the limitation is considered new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 16 recites the method step “as the embolic filter device transitions from the first recovery configuration to the second recovery configuration, the first ellipse segment and the second ellipse segment enter the sheath simultaneously.” Since the claims are directed to a device, it is unclear as to what structure this limitation requires. Therefore, the limitation is rendered indefinite.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-9, 15, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 8,974,489. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims are anticipated by the patent claims. Specifically, the patent claims also recite the structure of a sheath, a frame having a hinge [joint], a first filter portion, a second filter portion, wherein the first and second filter portions are secured to the frame, and the first and second filter portions each have an open portion and a closed portion, an elongate delivery device [member], the first filter portion extends about 0.5 cm out of the plane of the frame, the second filter portion extends about 3 cm out of the plane of the frame, the first filter portion and the second filter portion substantially have forms of paraboloids of revolution [generally dome shaped], and a lock.
Claims 10-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. U.S. Patent No. 8,974,489 as applied to claim 1 above, and further in view of Clubb et al. (US Pub. No. 2004/0153117).
The patent claims recite the examined application claimed invention except for the first filter portion and the second filter portion each include a plurality of openings 
Claims 1-9, 15, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,130,458.
Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims are anticipated by the patent claims. Specifically, the patent claims also recite the structure of a sheath, a frame having a hinge [joint], a first filter portion, a second filter portion, wherein the first and second filter portions are secured to the frame, and the first and second filter portions each have an open portion and a closed portion, an elongate delivery device [member], the first filter portion extends about 0.5 cm out of the plane of the frame, the second filter portion extends about 3 cm out of the plane of the frame, the first filter portion and the second filter portion substantially have forms of paraboloids of revolution [generally dome shaped], and a lock.
Claims 10-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. U.S. Patent No. 10,130,458 as applied to claim 1 above, and further in view of Clubb et al. (US Pub. No. 2004/0153117).
The patent claims recite the examined application claimed invention except for the first filter portion and the second filter portion each include a plurality of openings through the wall thereof that are sized and shaped to allow sufficient blood flow to a cerebral vascular system while preventing embolic material from traveling throughout a body circulatory system, wherein at least some plurality of the pluralities of openings .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062.  The examiner can normally be reached on M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        March 10, 2021